Name: 2005/358/EC: Council Decision of 26 April 2005 designating the seat of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union
 Type: Decision
 Subject Matter: politics and public safety;  international law;  EU institutions and European civil service
 Date Published: 2005-05-04; 2006-06-16

 4.5.2005 EN Official Journal of the European Union L 114/13 COUNCIL DECISION of 26 April 2005 designating the seat of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (2005/358/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Article 15, fifth paragraph of Council Regulation (EC) No 2007/2004 of 26 October 2004 establishing a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (1) (hereinafter referred to as the Agency), HAS DECIDED AS FOLLOWS: Article 1 The Agency shall have its seat in Warsaw (Poland). Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Luxembourg, 26 April 2005. For the Council The President F. BODEN (1) OJ L 349, 25.11.2004, p. 1.